Name: 95/436/EC: Council Decision of 23 October 1995 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1995-10-27

 Avis juridique important|31995D043695/436/EC: Council Decision of 23 October 1995 appointing an alternate member of the Committee of the Regions Official Journal L 257 , 27/10/1995 P. 0036 - 0036COUNCIL DECISION of 23 October 1995 appointing an alternate member of the Committee of the Regions (95/436/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision 94/65/EC of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat as an alternate member on the Committee has become vacant following the resignation of Mr Juan JosÃ © GarcÃ ­a Escribano, notified to the Council on 12 July 1995; Having regard to the proposal from the Spanish Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Antonio GÃ ³mez FayrÃ ©n is hereby appointed an alternate member of the Committee of the Regions in place of Mr Juan JosÃ © GarcÃ ­a Escribano for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Luxembourg, 23 October 1995. For the Council The President P. SOLBES MIRA